On consideration of the “Petition for Writ for Extraordinary Relief”, and of the “Government Response to Order to Show Cause”, it appearing that no action taken by the respondents tends to defeat this Court’s jurisdiction ultimately to review petitioner’s conviction, if any, or to impair this Court’s power to grant meaningful relief for any error which may appear upon such review, it is, by the Court, this 18th day of November 1971,
ORDERED:
That said Petition be, and the same is, hereby dismissed.